NOT DESIGNATED
                                       FOR PUBLICATION

                                      COURT OF APPEAL, FIRST CIRCUIT
                                           STATE OF LOUISIANA




RE:    Docket Number 2021 -KA -0731



State Of Louisiana

                      Versus - -
                                                                  32nd Judicial District Court
Eddie Lee Otis Bonier, Jr.                                        Case #:   768804
                                                                  Terrebonne Parish




On Application for Rehearingfiled on 03/ 09/ 2022 by Eddie Lee Otis Bonier, Jr.
                       DEN I ED
Rehearing




                                                                                  J. Michael McDonald




                                                                                  Walter I. Lanier III
                                                                                          t




                                                                                  E
                                                                                              a -
                                                                                        eth Wolfe




Date      XAR 2 9 2022


Rodd Naquin,